                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 SHANNON L. POTTER,

                          Plaintiff,

         v.                                                CAUSE NO. 3:19-CV-722-DRL-MGG

 WARDEN GALIPEAU, et al.,

                          Defendants.

                                        OPINION AND ORDER

        Shannon L. Potter, a prisoner without a lawyer, filed a motion for a preliminary injunction. In

the amended complaint, Mr. Potter alleged that correctional staff used excessive force on him and

expressed concerns that they would retaliate against him by fabricating conduct reports and imposing

disciplinary measures. ECF 6. In the instant motion, he asserts that he was issued a conduct report

two months after the use of force incident, in retaliation for this lawsuit; and he further asserts that he

has been disallowed from participating in an educational program. He seeks injunctive relief to prevent

further retaliation.

        The purpose of preliminary injunctive relief is to minimize the hardship to the parties pending

the ultimate resolution of the lawsuit. Platinum Home Mortg. Corp. v. Platinum Fin. Group, Inc., 149 F.3d

722, 726 (7th Cir.1998). “In order to obtain a preliminary injunction, the moving party must show

that: (1) they are reasonably likely to succeed on the merits; (2) no adequate remedy at law exists; (3)

they will suffer irreparable harm which, absent injunctive relief, outweighs the irreparable harm the

respondent will suffer if the injunction is granted; and (4) the injunction will not harm the public

interest.”Joelner v. Village of Washington Park, Illinois, 378 F.3d 613, 619 (7th Cir. 2004). “A potential

injury is irreparable when the threatened harm would impair the court’s ability to grant an effective

remedy.” EnVerve, Inc. v. Unger Meat Co., 779 F. Supp. 2d 840, 844 (N.D. Ill. 2011). “Irreparable harm
is harm which cannot be repaired, retrieved, put down again, [or] atoned for. The injury must be of a

particular nature, so that compensation in money cannot atone for it.” Graham v. Med. Mut. of Ohio,

130 F.3d 293, 296 (7th Cir. 1997).

       To start, it is unclear how an untimely conduct report, the inability to participate in an

educational program, or any other routine disciplinary measure constitutes irreparable harm.

Furthermore, the conduct report, which Mr. Potter has attached, indicates that it was prepared on

August 20, 2019, and that it was submitted and assigned a case number one day later. ECF 8-1 at 1.

The dates on this document undermine the allegation that the conduct report was issued in retaliation

for this lawsuit because Mr. Potter did not file his initial complaint until September 5, 2019. ECF 1.

Additionally, with respect to the competing and public interests, unnecessary intrusions into the

management of prisons are generally disfavored. See 18 U.S.C. § 3626(a) (prison-related injunctions

must be necessary to remedy the violation and narrowly tailored); Westefer v. Neal, 682 F.3d 679, 683

(7th Cir. 2012) (“Prison officials have broad administrative and discretionary authority over the

institutions they manage.”). In sum, Mr. Potter has not demonstrated that he is entitled to injunctive

relief, and the instant motion must be and is DENIED (ECF 8).

       SO ORDERED.

       October 31, 2019                               s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                  2
